81930: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19327: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81930


Short Caption:NEV. COLLECTORS ASS'N VS. STATE, DEP'T OF BUS. AND INDUS.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A805334Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/23/2020 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/15/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeLegal Aid Center of Southern NevadaKeren E. Gesund
							(Gesund & Pailet, LLC)
						Therese M. Shanks
							(Fennemore Craig P.C./Reno)
						


AppellantNevada Collectors AssociationTroy P. Domina
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Emily A. Ellis
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Patrick John Reilly
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentJustice Court of Las Vegas TownshipThomas D. Dillard, Jr.
							(Olson, Cannon, Gormley, & Stoberski)
						


RespondentThe State of Nevada Department of Business and Industry, Financial Institutions DivisionDonald J. Bordelove
							(Attorney General/Las Vegas)
						Michelle D. Briggs
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						David J. Pope
							(Former)
						
							(Attorney General/Las Vegas)
						Vivienne Rakowsky
							(Former)
						
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/13/2020Filing FeeFiling Fee due for Appeal. (SC)


10/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-37600




10/13/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-37607




10/21/2020Filing FeeFiling Fee Paid. $250.00 from Brownstein Hyatt Farber Schreck. Check No. 302021. (SC)


10/22/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-38728




10/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).20-38918




11/11/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-41231




11/12/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (SC)20-41275




11/12/2020Notice/IncomingFiled Appellant's Proof of Service Proof of Service of Docketing Statement. (SC)20-41402




11/18/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued for 90 days to afford the parties time to engage in informal settlement discussions. (SC)20-42087




05/10/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement judge requests an extension of 45 days to afford the parties additional time to engage in informal settlement negotiations. (SC).21-13321




05/11/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to June 7, 2021.  (SC)21-13512




06/24/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-18242




06/25/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-18380




07/01/2021Notice/IncomingFiled Respondent's (State Defendant, Nevada Department of Business and Industry Financial Institutions Division) Substitution of Attorneys from David J. Pope and Vivienne Rakowsky to Michelle D. Briggs and Donald J. Bordelove. (SC)21-18946




07/19/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-20671




09/23/2021BriefFiled Appellant's Opening Brief. (SC)21-27522




09/23/2021AppendixFiled Joint Appendix - Volume I. (SC)21-27524




09/23/2021AppendixFiled Joint Appendix - Volume II. (SC)21-27525




09/23/2021AppendixFiled Joint Appendix - Volume III. (SC)21-27526




09/23/2021AppendixFiled Joint Appendix - Volume IV. (SC)21-27528




09/23/2021AppendixFiled Joint Appendix - Volume V. (SC)21-27529




09/23/2021AppendixFiled Joint Appendix - Volume VI. (SC)21-27531




09/23/2021AppendixFiled Joint Appendix - Volume VIII. (SC)21-27534




09/23/2021AppendixFiled Joint Appendix - Volume VII. (SC)21-27535




10/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent The State of Nevada Department of Business and Industry, Financial Institutions Division's answering brief  due: November 8, 2021. (SC)21-30355




10/28/2021MotionFiled Respondent's (Justice Court of Las Vegas Township) Motion to Extend Time to File Answering Brief. (SC)21-31157




10/29/2021MotionFiled Appellant's Response to Respondent's Motion for an Extension of Time. (SC)21-31232




10/29/2021Notice/IncomingFiled Appellant's Notice of Appearance for Eric D. Walther. (SC)21-31233




10/29/2021MotionFiled Respondent's Supplement to Request for Extension by Respondent Justice Court of Las Vegas Township, and Reply to Appellant's Opposition Thereto. (SC)21-31254




11/08/2021BriefFiled Respondent's (Justice Court of Las Vegas Township) Answering Brief. (SC)21-32045




11/08/2021BriefFiled Respondent's (The State of Nevada Department of Business and Industry, Financial Institutions Division) Answering Brief. (SC)21-32092




11/15/2021Order/ProceduralFiled Order Granting Motion.  Justice Court of Las Vegas Township's answering brief was filed on November 8, 2021.  Appellant shall have until December 8, 2021, to file and serve a reply brief, if deemed necessary.  Appellant has filed a notice of appearance for Eric D. Walther of Brownstein Hyatt Farber Schreck LLP.  The clerk of this court shall add Mr. Walther as counsel for appellant.  (SC)21-32632




11/15/2021MotionFiled Motion for Permission to File Amicus Curiae Brief of the Legal Aid Center of Southern Nevada. (SC)21-32754




11/15/2021BriefFiled Amicus Brief of the Legal Aid Center of Southern Nevada, Inc. (SC)21-32756




11/17/2021MotionFiled Response to Motion for Leave to File Amicus Curiae Brief. (SC)21-33154




11/24/2021MotionFiled Reply in Support of Motion for leave to File Amicus Curiae Brief of the Legal Aid Center of Southern Nevada. (SC)21-33765




12/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 22, 2021. (SC)21-34969




12/09/2021BriefFiled Appellant's Reply Brief. (SC)21-35157




12/10/2021Case Status UpdateBriefing Completed/To Screening. (SC)


12/13/2021Order/ProceduralFiled Order Granting Motion.  The Legal Aid Center of Southern Nevada has filed a motion for leave to file an amicus curiae brief in support of respondents.  The motion for leave to file an amicus brief is granted.  The amicus brief was filed on November 15, 2021.  Appellant shall have 14 days from the date of this order to file and serve a response to the amicus brief that does not exceed 10 pages or the equivalent type-volume limitation, if deemed necessary.  If appellant does not wish to file a response, it shall so notify this court, in writing, within the same time period.  (SC)21-35351




12/14/2021Notice/IncomingFiled Appellant's in Response to Amicus Brief. (SC)21-35593




04/15/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-11979




06/17/2022Order/DispositionalFiled Order of Affirmance. "We affirm the judgment of the district court."  SNP22-JH/LS/DH  (SC)22-19327




06/27/2022Notice/IncomingFiled Respondent's Affidavit Bill of Costs. (SC)22-20222




07/25/2022Order/ProceduralFiled Order Approving in Part, Bill of Costs.  Respondent filed a timely bill seeking costs for printing of appellate briefs and appendices, and for docket fees.  The requested costs of $268.39 for "docket fees" is not allowable under NRAP 39.  The bill of costs is approved in part as to the costs for copies of the briefs and appendices.  The clerk of this court is directed to issue an itemized statement of costs in the amount of $80.75 for insertion in the remittitur.  (SC)22-23300




07/25/2022RemittiturIssued Memorandum of Costs. Costs allowed and taxed: $80.75.  (SC)22-23305




07/25/2022RemittiturIssued Remittitur/Memorandum of Costs and Disbursement.  (SC)22-23310




07/25/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View